Citation Nr: 0026735	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome, status-post conduction correction, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veteran Affairs (VA) Regional Office, in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
May 1998.


REMAND
In February 1999 the veteran underwent a VA heart 
examination.  The VA examiner indicated that chest X-rays, 
EKG, and echocardiogram studies were pending.  However, a 
review of the claims file reveals that the results of such 
testing are not of record.  In such a case, the Board must 
view the examination report as inadequate to the extent that 
certain diagnostic tests deemed necessary by the examiner 
have not been considered by the examiner.  The Board may not 
proceed with appellate review under such circumstances.  

Moreover, VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  A failure to consider 
records which were in VA's possession at the time of a 
decision, although not actually in the record before the RO, 
may constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  See generally VAOPGCPREC 
12-95. 

The Board also notes that a September 1997 supplemental 
statement of the case appeared to indicated that the 
veteran's disability was being considered under Diagnostic 
Code 7015, auriculoventricular block.  However, a March 1999 
supplemental statement of the case is to the effect that the 
RO was now considering the disability under Diagnostic Code 
7010 which it believed more closely represented the 
disability.  Given the complexity of the medical question 
presented and the different diagnostic criteria set forth in 
these two Codes, the Board believes it appropriate to request 
medical clarification as to which diagnostic criteria is most 
appropriate to evaluation of the veteran's disability.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record, to specifically include the 
reports of the chest X-rays, EKG, and 
echocardiogram studies referenced in the 
February 1999 VA heart examination 
report.

2.  The claims file, with the special 
test results, should then be forwarded to 
the cardiovascular examiner who conducted 
the February 1999 examination (or another 
special examiner if the original examiner 
is no longer available) together with 
copies Diagnostic Codes 7010 and 7015.  
After reviewing the veteran's disability 
history, the results of the February 1999 
examination, and the results of any chest 
X-rays, EKG, and echocardiogram studies 
referenced in the February 1999 report, 
together with the copies of the two 
diagnostic codes, the examiner should be 
asked to clearly state an opinion as to 
which diagnostic code is most appropriate 
for rating the veteran's service-
connected Wolff-Parkinson-While syndrome.  
The examiner should then report the 
severity of the veteran's disability as 
reflected clinically, and by the 
referenced chest X-rays, EKG, and 
echocardiogram studies, in terms 
consistent with the applicable diagnostic 
code.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased evaluation 
is warranted under either the old or the 
new rating criteria.  The RO should 
specifically indicate whether Diagnostic 
Code 7010 or 7015 is the most appropriate 
diagnostic code to be used in evaluating 
the veteran's disability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure that the duty to 
assist the veteran has been met and to clarify a matter of 
medical complexity regarding application of the most 
appropriate diagnostic criteria.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



